Case 1:19-mc-00332-JMS-RT Document 1-1 Filed 09/06/19 Page 1 of 2               PageID #: 5




 CULPEPPER IP, LLLC
 Kerry S. Culpepper, Bar No. 9837
 75-170 Hualalai Road, Suite B204
 Kailua-Kona, Hawai’i 96740
 Telephone: (808) 464-4047
 Facsimile: (202) 204-5181
 E-Mail:     kculpepper@culpepperip.com

                       UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

                                         )
 In re Subpoena to                       )     19-mc-332
                                         )
 Cloudflare, Inc.                        )

                DECLARATION PURSUANT TO 17 U.S.C. 512(h)

       KERRY S. CULPEPPER, hereby declares under penalty of law that the

 following is true and correct:

       1.     I am an attorney licensed to practice law in Hawai’i and represent HB

 Productions, Inc., the owner of the copyright in the motion picture Hellboy.

       2.     This declaration is made in support of the accompanying subpoena,

 pursuant to 17 USC 512(h)(2)(C).

       3.     The purpose of the accompanying Subpoena is to obtain the identity of

 the alleged copyright infringer(s), namely the individuals who are infringing the

 motion picture. The information obtained will be used only for the purpose of

 protecting the rights granted to the copyright owner(s).




 20-0131B
Case 1:19-mc-00332-JMS-RT Document 1-1 Filed 09/06/19 Page 2 of 2           PageID #: 6




       I declare under penalty of perjury that the foregoing is true and correct.


       DATED: Kailua-Kona, Hawaii, September 06, 2019.

                                 CULPEPPER IP, LLLC


                                 /s/ Kerry S. Culpepper
                                 Kerry S. Culpepper

                                 Attorney for Owner/Requestor




                                           2
 20-0131B
